37 So.3d 968 (2010)
Isaac HARRISON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-2073.
District Court of Appeal of Florida, First District.
June 21, 2010.
Nancy A. Daniels, Public Defender, and Nathan Emmorey, Assistant Public Defender, Quincy, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
*969 PER CURIAM.
Petitioner is hereby granted a belated appeal of the February 18, 2010, judgment and sentence in Gadsden County Circuit Court case number 09-51-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
HAWKES, C.J., VAN NORTWICK and THOMAS, JJ., concur.